Citation Nr: 9928335
Decision Date: 09/30/99	Archive Date: 12/06/99

DOCKET NO. 93-02 561               DATE SEP 30, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUES

1. Entitlement to service connection for residuals of a head
injury, to include neck problems and headaches.

2. Entitlement to service connection for a malignant melanoma of
the face with neck resection, claimed as secondary to Agent Orange
exposure.

3. Entitlement to service connection for a skin disorder, other
than a malignant melanoma of the face, to include chloracne,
dyshidrosis eczema of the feet and/or sebaceous cysts, claimed as
secondary to Agent Orange exposure.

REPRESENTATION

Appellant represented by: Disabled American Veterans 

WITNESSES AT HEARING ON APPEAL 

The veteran and L.M. 

ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had active service from June 1968 to June 1972,
September 1972 to September 1974, and November 1976 to June 1980.
He served in the Republic of Vietnam from December 1968 to July
1970. He engaged in combat with the enemy.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the St. Louis, Missouri, Department
of Veterans Affairs (VA) Regional Office (RO). In a rating decision
dated in June 1994, the RO denied service connection for a skin
disorder, characterized as dyshidrotic eczema of the feet with
sebaceous cysts and chloracne, and for residuals of a head injury
to include a neck problem and headaches. In a decision dated in
April 1995, the RO denied service connection for cancer on the face
and neck. The veteran perfected an appeal with respect to the
issues of entitlement to service connection for a skin disorder, to
include chloracne and cancer on the face and neck, and entitlement
to service connection for residuals of a head injury. In connection
with his appeals the veteran presented testimony before a member of
the Travel Board in June 1996; a transcript of that hearing is
associated with the claims file.

2 -

In December 1996, the Board remanded the veteran's claim in order
to conduct additionally indicated development. As all requested
actions have been accomplished, to the extent possible, the Board
may proceed to address the veteran's claim. See Stegall v. West, 11
Vet. App. 268 (1998).

The Board notes that in March 1999, it issued a decision and remand
pertinent to the issues on appeal; such was vacated in August 1999.
The reason for Vacatur was the veteran's withdrawal of The Disabled
American Veterans as representative in favor of appointment of The
Vietnam Veterans of America. The Board became aware of such change
only after issuance of the March 1999 decision. Subsequent to
Vacatur, The Vietnam Veterans of America submitted a statement on
the veteran's behalf, dated in September 1999; such statement is
currently of record and the Board may proceed to dispose of the
issues on appeal. No additional evidence or substantive argument
has been submitted or identified by the veteran or his
representative since issuance of the March 1999 Board decision, the
August 1999 Vacatur, or the representative's September 1999
statement.

The issue of entitlement to service connection for a skin disorder,
other than a malignant melanoma of the face, to include chloracne,
dyshidrosis eczema of the feet and/or sebaceous cysts, claimed as
secondary to Agent Orange exposure, will be discussed in the remand
portion of this decision.

FINDINGS OF FACT

1. The record contains no competent evidence of any existing
residuals of a head injury shown to be related to the veteran's
period of service.

2. There is no competent evidence of record showing that a
malignant melanoma of the face, first shown many years after
service, is related to any incident of service to include exposure
to Agent Orange.

- 3 - 

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for residuals of
a head injury is not well grounded. 38 U.S.C.A. 5107(a) (West
1991).

2. The claim of entitlement to service connection for a malignant
melanoma of the neck, claimed as secondary to Agent Orange
exposure, is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's first period of service was from June 1968 to June
1972. The report of pre-induction examination, dated in March 1968,
includes notation of facial acne. The veteran checked "YES" to
having or having had skin diseases. In August 1968, he presented
complaining of memory loss. He was crying and stated that his left
cheek hurt. He had a slight laceration on the inside of his left
cheek. He reported having difficulty recalling events. He stated
that he did not know how he was injured. He reported that he was
upset the week earlier because of poor performance and stated he
wasn't being treated properly. Neurologic examination was negative;
the impression was dissociative reaction. The veteran was admitted
to the medical ward. A service medical record associated with that
admission includes notation of a long past history of emotional
difficulties with frustration. The veteran was discharged to the
neuropsychiatric unit for further evaluation; the impression was
adult situational reaction, existing prior to entrance. Follow-up
examination a day later shows a diagnosis of amnesia. A note
indicates that the amnesia was dissipating that evening. In January
1969 the veteran complained of headaches and nausea; malaria smear
testing was positive. A service medical record dated in April 1969
reflects that the veteran had sinus problems. In September 1971 the
veteran complained of sinus pain and headache; the impression was
sinusitis. Another September record includes the impression of
migraine.

4 -

Service separation examination dated in June 1972 shows that the
veteran's head, face, neck and scalp were clinically evaluated as
normal. No lymphatic abnormalities were noted.

At the time of VA examination in August 1972, no lymphadenopathy
was noted.

The veteran re-entered service in September 1972. The report of
medical examination dated in September shows that his head, face,
neck, skin and lymphatic system were evaluated as normal. On the
accompanying report of medical history, the veteran denied having
or having had headaches, a loss of memory or amnesia, or skin
diseases.

A report of service medical examination dated in September 1976, at
the time of re-enlistment into his final period of service, shows
that the veteran's head, face, neck and scalp, and lymphatitis were
clinically evaluated as normal. At that time, the veteran denied
frequent or severe headaches, throat trouble, head injury, skin
diseases, tumors, growths, cyst or cancer or any loss of memory or
amnesia. Service medical records dated in February and March 1978
reflect treatment for sinus problems. A service record dated in
February 1980 reflects that a Medical Evaluation Board pertinent to
a diagnosis of psychophysiologic intestinal disorder with irritable
bowel syndrome was ongoing. In referring the veteran for neurologic
evaluation, service personnel noted that he had complained of
frequent headaches. The veteran complained of steady, occipital
headaches, beginning one and 1/2 years earlier, associated with
stress. He reported that the headaches occurred in conjunction with
his bowel problems and his body tensing up. Neurologic examination
was within normal limits. The results of electroencephalogram were
normal. The impression was muscle contraction headaches as part and
parcel of his psychophysiologic syndrome. A report of Physical
Evaluation Board Proceedings dated in April 1980 shows a diagnosis
of psychophysiologic gastrointestinal disorder.

At the time of VA examination in September 1980, the veteran made
no complaints relevant to his skin; the report of examination shows
that his skin was evaluated as

- 5 -

normal. Neuropsychiatric examination conducted at that time
reflects that the veteran complained of headaches over the temporal
regions of his head, approximately once a month. He reported that
the headaches may or may not occur when he is under tension. The
veteran's memory for recent and remote events at that time was
good. The report of examination also reflects that the veteran gave
a history of having experienced back and neck pain with "heavy
pressure." The veteran indicated that he was not in service at that
time, had no pressure and had no problems with his neck.

In connection with Agent Orange examination conducted in March
1990, the veteran reported that he was present in an area recently
sprayed with Agent Orange while in Vietnam and that he ate food or
drink that could have been contaminated. No lymph node adenopathy
was noted upon examination. There was no evidence of neoplasia. The
examiner noted findings pertinent to the skin on the veteran's
feet. There was no evidence of any masses on the neck or head.
Superficial skin cysts were noted on the veteran's trunk.

In June 1992, the veteran complained of facial numbness. X-ray of
the cervical spine in June 1992 revealed a slight encroachment at
C3 to C4. A VA outpatient report dated in June 1992 reflects
psychologic evaluation. The examining physician noted "[s]trong
suppression, repression [with] amnesia for select trauma events..."
Pertinent diagnoses included suspect PTSD. Examination of the
carotids in September 1992 revealed no evidence of hemodynamically
significance. The impression after electroencephalogram in October
1992 was that testing was probably normal but should be repeated to
rule out the presence of a spike discharge in the left motor
cortex. A report of magnetic resonance imaging, completed in
October 1992, revealed a normal brain.

A private medical report, dated in December 1992, indicates that
the veteran was involved in an automobile accident in December
1988, resulting in back pain and complaints of pain from the base
of his skull to the tip of his tailbone; the impression was chronic
back pain syndrome or lumbago, without neurological compromise.

6 - 

A VA medical record report dated in May 1993 reflects that the
veteran was treated for PTSD, and for a possible somatization
disorder.

The claims file contains a decision of the Social Security
Administration (SSA) dated in May 1993; that decision reflects an
award of SSA disability benefits based on an affective mood
disorder, effective January 18, 1993. A mental residual functional
capacity assessment indicates that the veteran's understanding and
memory were not significantly limited. A prior SSA decision, dated
in September 1992, denied benefits. That report included notation
of left facial numbness.

In September 1993, neurologic examination of the veteran revealed
no facial numbness or sensory deficit. The remainder of the central
nervous system was within normal limits.

A report of VA neurologic evaluation dated in August 1994 indicates
that the veteran's cranial nerves were intact. Memory testing of
three words at two and five minute intervals showed that the
veteran remembered only one word. The impression was anxiety
disorder.

In October 1994, the veteran testified at a personal hearing. He
reported that he was hit in the face with a rifle butt during
training in service and that thereafter he lost his memory for a
week and was hospitalized. He stated that his memory staring coming
back and that he began having headaches brought on by stress and
tension. He also report neck problems since that time.

A VA outpatient record dated in October 1994 indicates that the
veteran had a small, non-healing supraorbital lesion on his
forehead. The veteran underwent excision of a facial melanoma in
December 1994. The diagnosis was right supraorbital basal cell
carcinoma. Operations included a right parotidectomy and right
radical neck dissection. The hospital report reflects that the
veteran was neurologically intact. The surgical pathology report,
in part, described a "cervical

- 7 -

lymphadenectomy" sample consisting of "soft tissue." A February
1995 outpatient record indicates that the veteran had done well
since surgery, with good healing of the incision. In another
February 1995 record, the veteran complained of a stiff neck and
recurrent right jaw pain.

In March 1995, the veteran reported for VA psychiatric examination.
He complained of difficulties in concentration and "memory
problems" to include short-term memory loss. His recent and remote
memories appeared poor. He could not remember the names of
medication he had been taking. He could not remember presidents
prior to President Clinton. He was unable to remember any of three
items named after five minutes. The examiner indicated that the
veteran appeared to be chronically low functioning and "may have
some learning disability..." Axis I diagnoses includes PTSD, major
depressive disorder and a history of alcohol abuse, in remission.

VA records dated in May 1995 indicate that the veteran complained
of tight neck muscles and a decreased ability to think and say the
right things. The impression was anxiety attack versus "TIA." A VA
outpatient record dated in February 1996 notes that the veteran was
status post resection of a malignant melanoma of the right forehead
with radical neck dissection and that he continued to complain of
neck pain. Examination revealed hypersensitive skin on the right
side of the neck. There were no symptoms of central nervous system
neuropathy.

The claims file contains a psychology report prepared by F.B.,
Ph.D., dated in June 1996. Dr. F.B. indicated that the veteran was
physically hit in the face with a rifle butt while in basic
training in service, resulting in multiple facial lacerations and
a period of unconsciousness. Dr. F.B. indicated that the veterans'
appeared to have suffered a concussion "since there were several
days of disorientation and serious memory impairment." Dr. F.B.
continued to note "daily physical beatings, strangling, kicking,
slaps, often in the face and head area." Dr. F.B. noted symptoms to
include memory impairment and frequent headaches. Examination
revealed that the veteran's memory was impaired for immediate,
remote and recent events. Axis I diagnoses included "organic mental
disorder (rule out)."

8 - 

In June 1996, the veteran testified before a member of the Travel
Board. The veteran and his representative argued that there was a
microscopic description of the veteran's malignant melanoma that
could fit with the soft tissue sarcomas listed under Agent Orange
regulations. Transcript at 1. The veteran provided a history of
being hit in the face, around the chin/jaw area, with a rifle
during training in service. He indicated that his teeth punctured
through his lips. He stated that after he was in the hospital with
amnesia. Transcript at 17. He reported being unconscious for five
or 10 minutes. He indicated that his memory finally came back.
Transcript at 18- 19. He reported that he had had problems with his
neck ever since the in-service incident. He complained of a stiff
neck, pain and headaches. Transcript at 19-20. He reported that he
underwent resection for his malignant melanoma in December 1994.
Transcript at 2 1. The Board member asked questions relevant to the
veteran's history of memory impairment complaints. The
representative indicated that the veteran had passed a "VMI" test
that was supposed to screen out organic brain damage. Transcript at
30. The representative, also holding a Master's Degree in
counseling, testified that the memory deficit experienced by the
veteran was attributable more to his psychiatric disorder, post-
traumatic stress disorder.

In July 1996, the veteran presented for a VA general medical
examination. The VA examiner noted the veteran's history of a
melanoma of his right forehead, over the eyebrow, treated with
radical neck dissection to include a right total parotidectomy. The
examination report includes notation of the veteran's complaints of
sinus problems, to include parasinus pressure and pain. Examination
revealed the head to be normocephalic and atraumatic. Neurologic
examination was within normal limits. Diagnoses included post
extensive radical neck dissection and forehead dissection for
Clark's Level III melanoma of the right forehead. Examination also
included PTSD examination, without notation of complaints of memory
loss.

In June 1997, the veteran reported for a VA neurologic examination
relevant to his head injury claim. The veteran gave a history of
having been hit in the right lower face with the butt of an M-14
rifle in June 1968, while in service. He stated that after being
hit he was "knocked out," and remained unconscious for about

- 9 - 

30 minutes until he was assisted by his buddies and regained
consciousness in the shower. He reported being taken by ambulance
to the hospital and remaining in the hospital for two weeks. He
indicated that for one week he had had amnesia and also reported
that thereafter he suffered from recurrent neck pains and headaches
that he believed were related to the in-service head injury.
Neurologic examination revealed normal mental status, gait and
station. No facial weakness was present. The pupils were equal,
round and reactive. Motor examination of the extremities was
normal. The tongue protruded midline. The palate elevated midline.
Cerebellar function tests were normal. A detailed sensory
examination was not performed. The VA examiner summarized that
neurologic examination was normal with the exception of residuals
due to radical neck dissection. The examiner stated, "I certainly
can find no evidence of any chronic organic mental state that might
have related to his head injury." The examiner continued to state
that "I think it is perfectly reasonable to assume that his neck
pain and headaches following his head injury were in fact related
to the injury. I do not believe that any of his present residual
other than the psychological trauma of the event represents the
cause of any his current disability." In addendum the examiner
noted that after dictation of the examination results had been
completed the veteran indicated an additional complaints related to
his head injury, memory loss.

In July 1997, the veteran reported for dermatologic examination.
The VA examiner noted the veteran's history of malignant melanoma
of the right lateral eyebrow and right neck. Examination revealed
a scar over the right eyebrow and right neck areas. Diagnoses
included history of malignant melanoma, status post right radical
neck dissection.

The claims file contains a report of a VA systemic conditions
examination dated in July 1997. The examiner noted that the veteran
was diagnosed with a Clark Level II melanoma of the head and neck
that had been surgically treated in 1994, without signs of
recurrence. In an addendum, dated in December 1997, the examiner
set out that malignant melanoma is an adenocarcinoma, not a soft
tissue sarcoma. The examiner further stated that the etiology
"can't be determined."

- 10-

Pertinent Laws and.Regulations

In order to establish service connection for a claimed disability
the facts must demonstrate that a disease or injury resulting in
current disability was incurred in the active military service or,
if pre-existing active service, was aggravated therein. 38 U.S.C.A. 
1110, 1131 (West 1991); 38 C.F.R. 3.303 (1998).

Where a veteran served for at least 90 days during a period of war
or after December 31, 1946, and certain chronic diseases, such as
malignant tumors, become manifest to a degree of 10 percent within
one year from the date of termination of such service, such
diseases shall be presumed to have been incurred in service, even
though there is no evidence of such diseases during the period of
service. 38 U.S.C.A. 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R.
3.307, 3.309 (1998).

The chronicity provision of 38 C.F.R. 3.303(b) is applicable where
evidence, regardless of its date, shows that a veteran had a
chronic condition in service and still has such condition. Such
evidence must be medical unless it relates to a condition as to
which, under the Court's case law, lay observation is competent. If
the chronicity provision is not applicable, a claim may still be
well grounded if (1) the condition is observed during service, (2)
continuity of symptomatology is demonstrated thereafter and (3)
competent evidence relates the present condition to that
symptomatology. Savage v. Gober, 10 Vet. App. 489 (1997); see also
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where the issue
involves questions of medical diagnosis or an opinion as to medical
causation, competent medical evidence is required).

A veteran who, during active military, naval, or air service,
served in the Republic of Vietnam during the period beginning on
January 9, 1962, and ending on May 7, 1975, and has a disease
listed at 38 C.F.R. 3.309(e) shall be presumed to have been exposed
during such service to an herbicide agent, unless there is
affirmative evidence to establish that the veteran was not exposed
to any such agent during that service. The last date on which such
a veteran shall be presumed to

- 11 -

have been exposed to an herbicide agent shall be the last date on
which he or she served in the Republic of Vietnam during the period
beginning on January 9, 1962, and ending on May 7,1975. 38 C.F.R.
3.307(a)(6)(iii). The following diseases shall be service connected
if the veteran was exposed to an herbicide agent during active
service, if the requirements of 38 C.F.R. 3.307(a)(6) are met, even
though there is no record of such disease during service, and
provided further that the requirements of 38 C.F.R. 3.307(d) are
satisfied: chloracne or other acneform disease consistent with
chloracne, Hodgkin's disease, multiple myeloma, non- Hodgkin's
lymphoma, acute and subacute peripheral neuropathy, porphyria
cutanea tarda, prostate cancer, certain respiratory cancers, and
soft tissue sarcoma. 38 C.F.R. 3.309(e). Note 1 defines the term
soft tissue sarcoma as follows: adult fibrosarcoma;
dermatofibrosarcoma protuberans; malignant fibrous histiocytoma;
liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma
(hemangiosarcoma and lymphangiosarcoma); proliferating (systemic)
angioendotheliomatosis; malignant glomus tumor; malignant
hemangiopericytoma; synovial sarcoma (malignant synovioma);
malignant giant cell tumor of tendon sheath; malignant schwannoma,
including malignant schwannoma with rhabdomyoblastic
differentiation (malignant Triton tumor), glandular and epithelioid
malignant schwannomas; malignant mesenchymoma; malignant granular
cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear
cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's
sarcoma; congenital and infantile fibrosarcoma; and malignant
ganglioneuroma. 38 C.F.R. 3.309, Note 1. The Secretary of the VA
has determined that,a presumption of service connection based on
exposure to herbicides used in the Republic of Vietnam during the
Vietnam era is not warranted for any condition for which the
Secretary has not specifically determined a presumption of service
connection is warranted. See Notice, 61 Fed.Reg. 414421 (1996). See
also McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing, the United States Court of Appeals
for the Federal Circuit (Federal Circuit) has determined that the
Veterans' Dioxin and Radiation Exposure Compensation Standards
(Radiation Compensation) Act, Pub. L. No. 98- 542, 5, 98 Stat.
2724, 2727- 29 (1984), does not preclude a veteran from

- 12 - 

establishing service connection with proof of actual direct
causation. Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); see 38
C.F.R. 3.303(d) (1996). However, the United States Court of
Veterans Appeals (Court) has held that where the issue involves
medical causation, competent medical evidence that shows that the
claim is plausible or possible is required to set forth a well-
grounded claim. Caluza v. Brown, 7 Vet. App. 498 (1995); Grottveit
v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection may also be granted for a disease diagnosed
after discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d).

Each disorder for which a veteran seeks service connection must be
considered on the basis of evidence, including that shown by his
service records, his medical records, and pertinent medical and lay
evidence. 38 C.F.R. 3.303(a). In the case of any veteran who
engaged in combat with the enemy in active service, satisfactory
lay or other evidence that an injury or disease was incurred or
aggravated in combat will be accepted as sufficient proof of
service incurrence if the evidence is consistent with the
circumstances, conditions or hardships of such service even though
there is no official record of such incurrence or aggravation 'in
such service, and, to that end, every reasonable doubt shall be
resolved in favor of the veteran. See 38 U.S.C.A. 1154(b) (West
1991); 38 C.F.R. 3.304(d); see also Collette v. Brown, 82 F.3d 389
(Fed. Cir. 1996). The presumption afforded under 38 U.S.C.A.
1154(b) deals only with the question of whether a particular
disease or injury occurred in service, that is, what happened then,
and not the question of either current disability or nexus to
service, as to both of which competent medical evidence is
generally required. In short, the above-cited provisions do not
presumptively establish service connection for a combat veteran;
rather, they relax the evidentiary requirements for determining
what happened in service. See Brock v. Brown, 10 Vet. App. 155, 162
(1997); see also Wade v. West, 11 Vet. App. 302 (1998); Velez v.
West, 11 Vet. App. 148 (1998); Libertine v. Brown, 9 Vet. App. 521,
524 (1996). The veteran must still establish that his claim is well-
 grounded by medical evidence showing a nexus between a current
disability and the reported service incident. See Caluza v. Brown,
7 Vet. App. 498, 507 (1995).

- 13 - 

Analysis

The threshold question to be answered in the veteran's appeal is
whether he has presented evidence of well-grounded claims. "[A]
person who submits a claim for benefits under a law administered by
the Secretary shall have the burden of submitting evidence
sufficient to justify a belief by a fair and impartial individual
that the claim is well grounded." 38 U.S.C.A. 5107(a); Carbino v.
Gober, 10 Vet. App. 507 (1997); Anderson v. Brown, 9 Vet. App. 542,
545 (1996). A well- grounded claim is "a plausible claim, one which
is meritorious on its own or capable of substantiation. Such a
claim need not be conclusive but only possible to satisfy the
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 Vet.
App. 79, 81 (1990). In Tirpak v. Derwinski, 2 Vet. App. 609, 611
(1992), the Court held that a claim must be accompanied by
supportive evidence and that such evidence "must justify a belief
by a fair and impartial individual that the claim is plausible."

The Court has held that in order for a claim to be well-grounded,
there must be competent evidence of incurrence or aggravation of a
disease or injury in service, of a current disability, and of a
nexus between the in-service injury or disease and the current
disability. See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir.
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd, 78 F.3d
604 (Fed. Cir. 1996) (table). Medical evidence is required to prove
the existence of a current disability and to fulfill the nexus
requirement. Lay or medical evidence, as appropriate, may be used
to substantiate service incurrence. See Layno v. Brown, 6 Vet. App.
465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the evidence,
"except when the evidentiary assertion is inherently incredible or
when the fact asserted is beyond the competence of the person
making the assertion." King v. Brown, 5 Vet. App. 19, 21 (1993).

- 14 -

If a claim is not well grounded, the application for service
connection must fail, and there is no further duty to assist the
veteran in the development of his claim. 38 U.S.C.A. 5107, Murphy
v. Derwinski, 1 Vet. App. 78 (1990).

Malignant Melanoma

Although the veteran's service records include notation of a
history of skin problems, such as acne, service medical records are
completely negative for any diagnosis of melanoma of the face or
neck. Nor is there competent evidence of such within the initial
post-service year. The veteran, although competent to complain of
in-service skin symptomatology, has not been shown to possess a
recognized degree of medical knowledge that would render his
opinions on medical diagnoses or etiology competent. Espiritu v.
Derwinski, 2 Vet. App. 492 (1992). Thus, service connection under
38 C.F.R. 3.303(a), or under the basic presumptive provisions for
malignant tumors under 38 C.F.R. 3.307, 3.309, is not warranted.

The veteran contends that his malignant melanoma of the face and
neck is residual to exposure to Agent Orange. However, the record
contains a competent medical opinion to the effect that the
veteran's malignant melanoma was an adenocarcinoma and not a soft
tissue sarcoma. The presumptive provisions relevant to cancers
caused by Agent Orange exposure specifically lists only soft tissue
sarcomas, not adenocarcinoma. There is no competent evidence
identifying the veteran's melanoma as a soft tissue carcinoma or as
any of the diseases presumptive to Agent Orange exposure. The
veteran is not qualified to provide such diagnosis. See Espiritu,
Grottveit, supra. Thus, there is no presumptive basis to render the
veteran's claim plausible. See McCartt, supra.

Finally, the Board notes that the only etiological opinion offered
with respect to the veteran's melanoma of the face and neck is the
July 1997 VA examiner's statement that the etiology "can't be
determined." Case law provides that where a physician is unable to
offer a definite causal relationship that opinion may not be
utilized in establishing service connection as such an opinion is
non-evidence. Perman v.

15 -

Brown, 5 Vet. App. 237,241 (1993); Sklar v. Brown, 5 Vet. App. 104,
145-6 (1993). The Court has also held that medical evidence must be
more than speculative. Bostain v. West, 11 Vet. App. 124 (1998),
Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet.
App. 609, 611 (1992); see also Perman v. Brown, 5 Vet. App. 237,
241 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993). A review
of the entire evidentiary record shows that there is no competent
opinion as to the etiology of the veteran's melanoma. As such, the
third prong of Caluzal supra, has not been met and the claim is not
well grounded.

The Board notes that the veteran's representative has argued that
further examination is warranted in that the statement made by the
July 1997 VA examiner renders the examination inadequate. The
representative stated that the "equivocal statement does not
support the Board of Veteran Appeals findings that the appellant's
malignant melanoma was not service connected and remand is
required." The representative cited Goss v. Brown, "Where the Board
makes a decision based on an examination report which does not
contain sufficient detail, remand is required for compliance with
the duty to assist by conducting a thorough and contemporaneous
medical examination." 9 Vet. App. 109, 114 (1996); see also Stanton
v. Brown, 5 Vet. App. 563, 569 (1993). This case is entirely unlike
the facts of Goss and may be distinguished therefrom. In Goss, the
veteran was a combat veteran; however, he was also a former
Prisoner of War and thus afforded the benefit of consideration of
additional POW presumptions to which the instant veteran is not
entitled. In Goss, the Court's reversal was pertinent to a
presumptive POW disability. Specifically, the Court disputed the
Board's finding that there was clear and convincing evidence to
defeat the presumption of service connection 'in that case, based
on an examiner's statement that he "could not rule out nutrition
deficiency as a prison of war" as the cause of the appellant's mild
to moderate peripheral neuropathy. Moreover, there had been no VA
examination specific to peripheral neuropathy in that case.

Here, the disability at issue is not a disability specifically set
out as presumptive disease related to Agent Orange exposure. The
Board further notes as a distinction that the veteran in this case
underwent examination specific for the purpose of

- 16 - 

determining the nature and etiology of the disability in question.
Unlike in Goss, the July 1997 examiner's opinion as to an inability
to determine the etiology is not being used to overcome an already
bestowed presumption. Rather, the veteran in this case has yet to
demonstrate competent evidence of a presumptive Agent Orange
disease, or competent evidence establishing a nexus between a non-
presumptive melanoma and his period of service. Thus, the Board
finds the July 1997 VA examination adequate and does not agree with
the representative that remand is mandated. Moreover, as the
veteran's claim is not well grounded based on the existing record,
the application for service connection must fail, and there is no
further duty to assist the veteran in the development of his claim.
38 U.S.C.A. 5107, Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Head Injury

The veteran contends that as a result of being hit in the face with
a rifle butt during training he suffers from amnesia, headaches and
neck pain. He has reported being hospitalized for amnesia. His
service records reflect that he was treated for amnesia and that he
had a laceration on the inside of his cheek. However, neurologic
evaluation at that time was negative. Impressions in service
records include adult situational reaction and dissociative
reaction. Service records also indicate that the veteran had sinus
trouble. Notably, at the time of examination in September 1976, he
denied headaches, head injury, or any loss of memory or amnesia.
His head was evaluated as normal at that time. Later service
records indicate that the veteran suffered from headaches as part
of his psychophysiologic syndrome. A Physical Evaluation Board
determined that the veteran had a psychophysiologic gastro-
intestinal disorder. At the time of initial post-service VA
examination, the veteran's recent and remote memory was good.

Post service the veteran has complained of headaches and memory
difficulties, often in connection with psychiatric examinations. He
is service connected for PTSD. The veteran has presented for
neurologic examination. In September 1993, there was no evidence of
sensory deficit and the central nervous system was within normal
limits. In August 1994, the veteran demonstrated memory
difficulties;

17 -

however, neurologic evaluation showed his cranial nerves to be
intact and the impression was anxiety disorder. In connection with
VA psychiatric examination in March 1995 the veteran demonstrated
memory difficulties; the examiner opined he was low functioning and
may have some learning disability. In June 1996, Dr. F.B. noted the
veteran's symptoms of headaches and memory impairment and indicated
that an organic mental disorder should be ruled out. Most recently,
the veteran underwent VA neurologic examination in June 1997. At
that time, despite his complaints, the examiner noted that
neurologic examination was normal. Although acknowledging the
veteran's complaints of headaches, neck pain and memory loss
subsequent to the in-service injury, and stating that the veteran's
in-service symptoms, as reported, were consistent with a history of
head injury, the VA examiner specifically found no current evidence
of chronic organic mental state that may be related to a head
injury and further indicated that neurologic evaluation was normal
with the exception of residuals due to radical neck resection. The
VA examiner opined that "I do not believe that any of his present
residual other than the psychological trauma of the event
represents the cause of any his current disability."

A claim for service-connection for a disability must be accompanied
by evidence which establishes that the claimant currently has the
claimed disability. Absent proof of a present disability there can
be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225
(1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See
also Degmetich v. Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 1997) and
Gilpin v. West, No. 97-7075 (Fed. Cir. Sept. 11, 1998), to the same
effect. In this case, the veteran has demonstrated memory
difficulties and headaches, which have been attributed by competent
professionals to his already service-connected psychiatric
problems. However, he has not submitted or identified competent
evidence of an organic mental state or other existing disability
opined by competent individuals to be causally related to his
reported in-service head injury, or other incident of service.
Absent evidence of such, his claim must fail.

- 18 - 

Other Matters

When the Board addresses in its decision a question that has not
been addressed by the RO, such as well groundedness, it must
consider whether an appellant has been given adequate notice to
respond and, if not, whether he has been prejudiced thereby.
Bernard v. Brown, 4 Vet. App. 384 (1993). The Board notes that the
veteran has been given ample opportunity to present evidence and
argument in support of his claim, to include presenting testimony
at a personal hearing. The Board concludes that the veteran is not
prejudiced by the RO's disposition of the claim on a broader basis
than that employed by the Board.

The Board recognizes that the Court has held that there is some
duty to assist the veteran in the completion of his application for
benefits under 38 U.S.C.A. 5103 (West 1991 & Supp. 1998) even where
his claims appear to be not well-grounded where a veteran has
identified the existence of evidence that could plausibly well-
ground the claim. See generally, Beausoleil v. Brown, 8 Vet. App.
459 (1996); and Robinette v. Brown, 8 Vet. App. 69 (1995), as
modified in this context by Epps v. Brown, 9 Vet. App. 341, 344
(1996). In the instant case, however, the veteran has not
identified any medical evidence that has not been submitted or
obtained, which will support a well-grounded claim. Thus, the VA
has satisfied its duty to inform the veteran under 38 U.S.C.A.
5103(a). See Slater v. Brown, 9 Vet. App. 240, 244 (1996).

Here the Board notes the arguments put forth by the veteran's
representative relative to a duty to assist even where a claim is
not well grounded. In that vein, the representative argues that
VA's Adjudication Procedures Manual, M-21-1, requires that VA
assist the veteran in developing his claim, even if it is not well
grounded. Veterans Benefits Administration Manual M21-1, Part III,
Chapter 1, 1.03 (a), and Part VI, Chapter 2, 2.10(f) (1996). The
veteran's representative further contends that the M21-1 provisions
indicate that the claim must be fully developed prior to
determining whether the claim is well grounded, and that this
requirement is binding on the Board. However, the Court has held in
numerous decisions that, in

- 19 - 

order to trigger VA's statutory duty to assist, it is incumbent
upon the claimant to first present a well-grounded claim.

The Board is required to follow the precedent opinions of the
Court. 38 U.S.C.A. 7269; see also Tobler v. Derwinski, 2 Vet.App.
8, 14 (1991). Subsequent to the revisions to the M21-1 manual, in
Meyer v. Brown, 9 Vet.App. 425 (1996), the Court held that the
Board is not required to remand a claim for additional development,
in accordance with 38 C.F.R. 19.9, prior to determining that a
claim is not well-grounded. The Board is not bound by an
administrative issuance that is in conflict with binding judicial
decisions, and the Court's holdings on the issue of the VA's duty
to assist in connection with the well-grounded claim determination
are quite clear. See Bernard v Brown, 4 Vet.App. 384, 394. (1993);
38 C.F.R. 19.5. The Board has determined, therefore, that, in the
absence of a well-grounded claim, the VA has no duty to assist the
veteran in developing his case.

ORDER

Service connection for residuals of a head injury is denied.

Service connection for a malignant melanoma of the neck, claimed as
secondary to Agent Orange exposure, is denied.

REMAND

The instant appeal includes the issue of entitlement to service
connection for a skin disorder, other than a malignant melanoma of
the neck, to include chloracne, dyshidrosis eczema of the feet
and/or sebaceous cysts, claimed as secondary to Agent Orange
exposure. Notably, a review of service medical records reflects
treatment of chronic acne vulgaris; the veteran was noted to have
a pre-service history of acne. One record, dated in April 197 1,
includes comment that the veteran was advised that "he is in a
different climate that might cause the blemishes."

- 20 -

Service medical records also reflect that the veteran was treated
for tinea pedis. Post-service records also reflect treatment and
evaluation for skin problems affecting the veteran's face, hand and
feet.

The Board is cognizant that the veteran's claim was remanded in
December 1996 for further development, specifically to include a
dermatologic examination to obtain an opinion as to the etiology of
any chronic skin disorder found to be present. Pursuant to that
remand, VA examination of the veteran's skin was conducted in July
1997. The examiner noted the veteran's history of chronic acne
problems, and his in-service history of boils on his face in
service, continuing subsequent to service discharge. The examiner
also noted that the veteran's history was otherwise significant for
chronic hand and foot eczema. Diagnoses were 1) history of severe
inflammatory acne vulgaris with significant nodular cystic lesions;
2) sebaceous hyperplasia of the forehead; 3) history of lipomas; 4)
history of malignant melanoma, 1984, status post right radical neck
dissection; and 5) chronic hand and foot eczema, controlled on
topical steroids. Pertinent to diagnosis one, the examiner
indicated that the character of the lesions (large boils, not
extensive opened, closed comedones) argued in favor of an "acne
tropicalis," more than true chloracne. The VA examiner provided no
opinion as to the etiology of that or other diagnosed skin
disorders.

While the Board expresses regret at the necessity for a further
remand of this matter, the evidence of record remains insufficient
for an informed appellate decision regarding the veteran's claim of
entitlement to service connection for a skin disorder. It is now
well-settled that in its decisions, the Board may not rely upon its
own unsubstantiated medical opinion. Allday v. Brown, 7 Vet. App.
517 (1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991). In its
last remand the Board specifically requested examination of the
veteran's skin problems and an opinion as to the etiology. No such
opinion was obtained.

The Board is obligated by law to ensure that the RO complies with
its directives, as well as those of the Court. The Court has stated
that compliance by the Board and the RO with remand directives is
neither optional nor discretionary. Where the

- 21 -

remand orders of the Board or the Court are not complied with, the
Board errs as a matter of law when it fails to ensure compliance.
Stegall v. West, 11 Vet. App. 268 (1998). Accordingly, this case is
returned for the following:

1. The RO should request the veteran to identify the names and
addresses of any additional medical care providers who have treated
him for any skin disorders. After securing the necessary release,
the RO should obtain these records for association with the claims
file.

2. The RO should schedule the veteran for a VA dermatologic
examination. The claims folder and a separate copy of this remand
MUST be made available to the examiner for review before the
examination. Any indicated diagnostic studies should be
accomplished. The examiner is requested to respond to the
following:

a. Identify all existing skin disorders.

b. Specifically confirm or refute the existence of chloracne or
other acneform diseases consistent with chloracne; dyshidrosis
eczema of the feet; and/or sebaceous cysts.

c. State whether any existing skin disorders are determined to have
existed prior to the veteran's entrance into any period of service,
and if so, whether such underwent any underlying increase in
severity as a result of exposure to Agent Orange or other incident
of active military service.

d. State whether it is more likely, less likely, as least as likely
as not that each identified skin disorder was first

- 22 - 

manifested during active military service or whether each is
otherwise etiologically related to Agent Orange exposure or other
incident of active military service.

3. After the development requested above has been completed to the
extent possible, the RO should again review the record. The RO
should particularly review the examination report and determine if
it is adequate for rating purposes and in compliance with this
remand. If not, it should be returned for corrective action.
Thereafter, the RO should re-adjudicate the issue of entitlement to
service connection for a skin disorder, other than a melanoma of
the face/neck. If the benefit sought on appeal remains denied the
veteran and his representative should be furnished a supplemental
statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat.
4645,4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1996) (Historical
and Statutory Notes). in addition, VBA's ADJUDICATION PROCEDURE
MANUAL, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

- 23 - 

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November 18, 1988. Veterans' Judicial
Review Act, Pub. L. No. 100-68 7, 402, 102 Stat. 4105, 4122 (1988).
The date that appears on the face of this decision constitutes the
date of mailing and the copy of this decision that you have
received is your notice of the action taken on your appeal by the
Board of Veterans' Appeals. Appellate rights do not attach to those
issues addressed in the remand portion of the Board's decision,
because a remand is in the nature of a preliminary order and does
not constitute a decision of the Board on the merits of your
appeal. 38 C.F.R. 20.1100(b) (1998).

ROBERT E. SULLIVAN 
Member, Board of Veterans' Appeals

- 24 - 



